Citation Nr: 0807415	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  99-04 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling, 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953, including service in the Korean Conflict.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  February and June 2000 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In the February 
2000 rating decision, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  In 
the June 2000 rating decision, the RO denied the appellant's 
claims seeking accrued benefits in light of the veteran's 
claims seeking  a total disability evaluation based upon 
unemployability (TDIU) and an evaluation in excess of 50 
percent for his PTSD, which were pending at the time of his 
death; the RO also denied her claim seeking death benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.

When this case was initially before the Board in September 
2003, the Board denied the appellant's claims of entitlement 
to TDIU for accrued benefits purposes, service connection for 
cause of death, and benefits pursuant to 38 U.S.C.A. § 1151, 
on the basis that she had not perfected a timely appeal of 
those determinations to the Board.  In the same decision, the 
Board separately remanded the claim of entitlement to an 
evaluation in excess of 50 percent for the veteran's PTSD for 
accrued benefits purposes.  The Board dismissed the 
underlying increased rating claim for PTSD in a separate 
action on account of the veteran's death.

The appellant appealed the Board's September 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, in a November 2004 order, reversed the 
Board's determinations and held that the appellant had 
perfected a timely appeal of the RO's February and June 2000 
determinations denying her claims of entitlement to TDIU for 
accrued benefits purposes, service connection for cause of 
death, and benefits pursuant to 38 U.S.C.A. § 1151; the Court 
ordered that the Board readjudicate the merits of her claims.  

In June 2005, the Board granted the appellant's claim of TDIU 
for accrued benefits purposes and remanded the claims of 
service connection for the cause of the veteran's death and 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
The Board also reiterated that when this matter was 
previously before the Board in September 2003, the 
appellant's perfected appeal of her claim seeking an 
evaluation in excess of 50 percent, for accrued benefits 
purposes, was remanded to the RO.  Although the record at 
that time did not reflect that the RO had readjudicated this 
claim, the Board noted that this issue remained in appellate 
status and urged expeditious consideration of that issue.  
All three issues were subsequently addressed in a July 2007 
Supplemental Statement of the Case and have been recertified 
to the Board.

As described below, however, the Board has reached a 
favorable disposition on the appellant's claim of service 
connection for the cause of the veteran's death.  This 
disposition renders the 38 U.S.C.A. § 1151 claim based on the 
veteran's death moot, as a claim under that statute is for 
compensation, which is separately being granted via the 
service connection claim.


FINDINGS OF FACT

1.  The veteran's death certificate lists cardiac arrest, due 
to or as a consequence of sepsis, as the immediate cause of 
his death.

2.  At the time of death, service connection was in effect 
only for PTSD.

3.  There is competent medical evidence of record indicating 
that the veteran's PTSD aggravated his heart disease.

4.  The evidence of record from the period just prior to the 
veteran's death indicates that his service-connected PTSD 
resulted in total occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran's service-connected PTSD contributed 
substantially and materially to cause his death, and the 
criteria for service connection for the cause of his death 
are therefore met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2007).

2.  The criteria for a 100 percent evaluation for PTSD, for 
accrued benefits purposes, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.


II.  Service connection for cause of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, including 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the veteran died in January 2000 at a 
VA medical center.  His death certificate lists cardiac 
arrest, due to or as a consequence of sepsis, as the 
immediate cause of his death.  An autopsy was not performed.  
At the time of the veteran's death, service connection was in 
effect for PTSD only.   

In reviewing the veteran's service medical records, the Board 
notes that he was treated for suspected rheumatic heart 
disease in November 1952.  At that time, labile hypertension, 
anxiety, and sharp pain localized in the left precordium were 
noted.  Chest x-rays and an EKG were negative, and a 
diagnosis of a psychogenic cardiovascular reaction manifested 
by hypertension and pain was rendered.  The Board notes that 
the veteran's service-connected PTSD was initially 
characterized as a psychophysiological cardiovascular 
reaction when service connection for this disorder was 
granted in July 1964; this grant followed a June 1964 VA 
examination showing no evidence of organic heart disease or 
hypertension.  

Subsequent VA treatment records show a diagnosis of acute 
pericarditis of unknown etiology during hospitalization in 
May 1980 and hospitalization for coronary artery disease and 
hypertension in September 1987.  During the latter 
hospitalization, the veteran was noted to have a history of 
aortic insufficiency with a bicuspid aortic valve on 
echocardiogram in June 1982, which also revealed left 
ventricular hypertrophy and dilation with an ejection 
fraction of 51 percent.  Subsequent medical records show 
treatment for multiple disorders, particularly renal and 
cardiovascular symptomatology.

In January 2000, the veteran was hospitalized at a VA 
facility for weakness and shortness of breath.  His coronary 
artery disease, with a history of two to three myocardial 
infarctions, was noted, as was a history of schizophrenia.  
He presented with dehydration, hyperkalemia, slurred speech, 
weakness, and decreased ability to walk.  His mental state 
deteriorated during the hospitalization, and he was 
transferred to the intensive care unit.  He died on the third 
day of hospitalization, and the family declined a post-mortem 
examination.

Pursuant to the Board's June 2005 remand, the veteran's 
claims file was reviewed by a VA doctor in December 2006.  
This doctor described the veteran's in-service treatment, 
including that involving cardiovascular symptomatology, but 
found no evidence that he had a cardiovascular disability in 
service or within one year thereafter.  Nevertheless, the 
doctor determined that it was "as least as likely as not 
that the diagnosis of PTSD" aggravated the veteran's heart 
condition.  The doctor attached a study of 4400 Vietnam 
veterans that showed that combat veterans with PTSD are at a 
higher risk for heart disease.  Moreover, the doctor further 
noted that the cause of death was "more than likely related 
to" the veteran's coronary artery disease, with ischemic 
cardiomyopathy with an ejection fraction of 28% (congestive 
heart failure) as stated in his death summary.

Given this opinion, and in view of the benefit-of-the-doubt 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that the 
VA doctor has presented evidence supporting the conclusion 
that the veteran's service-connected PTSD aggravated his 
heart condition.  As the veteran's death resulted from a 
heart attack, and in the absence of any competent medical 
findings to the contrary, it is the determination of the 
Board that his PTSD contributed substantially and materially 
to cause his death.  For this reason, the criteria for 
service connection for the cause of the veteran's death have 
been met, and the claim is granted in full.

III.  Increased evaluation for PTSD for accrued benefits 
purposes

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Applications for accrued benefits must be filed within one 
year after the date of the veteran's death. Id.

This appeal arises out of the appellant's claim for an 
increased rating for the veteran's PTSD, for purposes of her 
receipt of accrued benefits.  The Board notes that, in March 
1998, the veteran filed a claim for an increased evaluation 
for his service-connected psychiatric disorder.  That claim 
was adjudicated in a July 1998 rating decision, with the 
disorder recharacterized as PTSD and a 50 percent evaluation 
granted as of March 1998.  The veteran perfected an appeal of 
that decision.  However, during the pendency of that appeal, 
in January 2000, the veteran died.  In February 2000, the 
appellant filed a claim for accrued benefits. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As noted above, the veteran's service-connected PTSD was 
initially characterized as a psychophysiological 
cardiovascular reaction when service connection for this 
disorder was granted in July 1964.  

The evidence of record added to the claims file since the 
March 1998 claim is limited but led to a July 1998 rating 
decision in which the disorder was recharacterized as PTSD, 
with a 50 percent evaluation assigned as of March 1998.  This 
evidence includes a March 1998 VA treatment record indicating 
severe PTSD symptoms including hypervigilance, anxiousness, 
and being "chronically disabled."  The doctor rendered a 
PTSD diagnosis and noted that the veteran was totally and 
permanently disabled.  

Also, the veteran underwent a VA psychiatric examination in 
June 1998, during which he reported hypervigilance and 
nightmares of the battles he participated in during service.  
The examiner concurred that an Axis I diagnosis of chronic 
PTSD was warranted, with severe stressors in extensive combat 
duty in Korea noted.  A Global Assessment of Functioning 
(GAF) score of 40 was assigned.  While the examiner provided 
no further commentary as to the severity of the veteran's 
PTSD, the Board observes that, under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score in the range 
of 31 to 40 represents major impairment, with symptoms 
typically including a depressed man who avoids friends, 
neglects family, and is unable to work.

Separately, the Board again notes that TDIU, on an accrued 
benefits basis, has been granted in this case.  In reaching 
this grant in June 2005, the Board cited to the two medical 
reports from 1998.

In summary, the March 1998 VA record supports the finding of 
total occupational impairment due to PTSD, while the VA 
examination report from June 1998, while not containing 
parallel commentary, contains a GAF score of 40 that is 
consistent with the findings from March 1998.  As total 
occupational impairment provides a basis for a 100 percent 
evaluation under Diagnostic Code 9411, the Board finds that 
these criteria are met, for accrued benefits purposes.  This 
claim is thus granted in full.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to a 100 percent evaluation for PTSD, for accrued 
benefits purposes, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


